Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is indefinite how the natural brine can both be heated and also room temperature. These limitations are in opposition. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 10-15 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 20180222761) in view of Bang et al. (KR 1036553 B1). 

Nakano teaches heating a natural brine in a vessel to a first predetermined temperature where the brine contains a material that can be lithium (claims). The CO2 is injected into the vessel and a mixture forms where the CO2/P is a certain value (claims). The mixture is held for a certain amount of time. A solid is precipitated. The solid is removed or screened out. A second brine is formed in this screening step. The second brine is heated to a temperature. CO2 is again added to the second brine at a determined CO2/P value. The second mixture is held for a time so that a precipitate is formed and removed (claims). 
Nakano does not teach the diameter of bubbles. 
Bang teaches the use of carbon dioxide microbubbles is known to use for precipitating a salt from an aqueous solution. The microbubbles should be less than 50 microns. This overlaps the claimed range. It would have been obvious to one of ordinary skill in the art at the time of the invention to use a microbubble as a smaller diameter bubble will allow for more surface area contact and therefore a more effective precipitation. 
Regarding claim 2, Nakano teaches that the thermodynamic parameters can all be considered and adjusted including the brine chemistry, pressure, temperature, and surface energy (0017). 
Regarding claims 3 and 23, Nakano teaches recovery of lithium (claims). 
Regarding claims 4 and 24, Nakano teaches recovery of rare earth elements (0016). 
Regarding claim 5, Nakano teaches use of seawater. 
Regarding claims 6 and 7, Nakano teaches the claimed predetermined values of greater than 18 g/atm and 200 g/atm (claims 4 and 12). 
Regarding claim 8, Nakano teaches a temperature of 260 or above (claim 3). 
Regarding claim 9, Nakano does not use the word liquid but does teach that CO2 can be used as a pressure at which the compound would be liquid. 
	Regarding claim 10, Nakano teaches a CO2 gas (summary, figure). 
Regarding claim 11, Nakano teaches a predetermined time for 20 or more minutes for the first stage (claim 6).
Regarding claims 12 and 13, Nakano teaches screening in order to remove solids and moving the mixture into the second vessel. 
Regarding claim  14, the temperatures can be the same (claims). 
Regarding claim 15, Nakano teaches a predetermined time for 20 or more minutes for the second stage (claim 14). 
Claims 18-21 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 20180222761) in view of Bang et al. (KR 1036553 B1) as above, further in view of Galli et al. (WO 2010006366 A1). 
Nakano and Bang do not teach a room temperature method or the claimed carbon dioxide pressure. 
Galli teaches that it is known that carbon dioxide in an analogous invention can be introduced in order to separate a precipitated salt from brine where the carbon dioxide is introduced at room temperature and at atmospheric pressure. It would have been obvious to use these values taught in Galli because room temperature and atmospheric pressure are more energy efficient with the same results as high pressure and high heat. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S SWAIN/Primary Examiner, Art Unit 1732